                       PECHMAN LAW GROUP PLLC
                            A T T O R N E Y S        AT   L A W
                                   488 MADISON AVENUE
                                 NEW YORK, NEW YORK 10022
                                       (212) 583-9500
                                  WWW.PECHMANLAW.COM

                                                   April 1, 2021

VIA ECF

The Honorable Paul G. Gardaphe
United States District Judge
United States District Court
Southern District of New York
40 Foley Square, Room 2204
New York, New York 10007

              Re: Quamina v. Crampsie, 21 Civ. 1878 (PGG) (BCM)
                  (Letter re: Motion to Dismiss under FRCP 12(b)(6))

Dear Judge Gardaphe:

        On behalf of Defendants Lauren Crampsie and Jason Lotkowictz, we submit this
letter in further support of Defendants’ pre-motion letter of March 19, 2021 (ECF No. 14).
Although the Court’s Individual Rules of Practice do not require this letter, Defendants
respectfully submit it to bring case law concerning pleadings in the alternative to the
Court’s attention in anticipation of a pre-motion conference.

        The Supreme Court’s plausibility standard requires Plaintiff to support her claims
“by showing any set of facts consistent with the allegations in the complaint.” Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 563 (2007) (emphasis added). The Federal Rules of Civil
Procedure’s provision for pleadings in the alternative, Fed. R. Civ. P. 8(d)(2), does not
grant “plaintiffs license to plead inconsistent assertions of facts within the allegations that
serve as the factual predicates for an independent, unitary claim.” See, e.g., In re Livent,
Inc. Noteholders Secs. Litig., 151 F. Supp. 2d 371, 407 (S.D.N.Y. 2001) (emphasis in original).
Pleading in the alternative “cannot be construed as an invitation to incoherent, self-
contradictory pleadings.” Id. at 406. Quite simply, a plaintiff “cannot, as the saying goes,
have its cake and eat it too.” XL Specialty Ins. Co. v. Otto Naumann Ltd., No. 12 CV 8224
(DAB), 2015 WL 1499208, at *2 (S.D.N.Y. Mar. 31, 2015) (“There is a significant difference
between pleading alternative theories of law based upon given facts and pleading
alternative statements of fact to support a given principle of law.” (quoting United States
v. Gotti, 771 F. Supp. 535, 540 (E.D.N.Y. 1991)).

       Plaintiff’s allegations in the complaint and documents incorporated by reference
are legally binding admissions. See, e.g., Bellefonte Re Ins. Co. v. Argonaut Ins. Co., 757 F.2d
523, 529 (2d Cir. 1985) (“A party’s assertion of fact in a pleading is a judicial admission
by which it normally is bound throughout the course of the proceeding”). As such,
Hon. Paul G. Gardaphe
April 1, 2021
Page 2 of 3

inconsistent and self-contradictory factual assertions carry no weight in the motion to
dismiss context, because they are “simply not plausible.” See, e.g., Barberan v. Nationpoint,
706 F. Supp. 2d 408, 423–25 (S.D.N.Y. 2010) (dismissing breach of contract claim relying
on “mutually exclusive claims”: plaintiffs asserted defendant breached “the agreement”
requiring it to make them a loan while at the same time claiming plaintiffs kept the loan
current until it was rescinded).1 By way of example, in XL Specialty Ins. Co., an art dealer
first denied giving an art restoration company a painting. 2015 WL 1499208, at *2.
However, in the same pleading, the art dealer stated in the alternative that if it had given
the restoration company the painting, the art restoration company would have had a duty
to care for it. Id. District Judge Deborah A. Batts of this Court granted the art restoration
company’s motion to dismiss the art dealer’s third party negligence claim, reasoning the
art dealer could not rely on its inconsistent assertions of fact; it was locked into its first
assertion, that it had not given the painting to the art restoration company. Id. at *2–3.

        Here, Plaintiff made the factual assertion that she was terminated in mid-
December because she contracted COVID-19. ECF No. 1 ¶¶ 38–39, 42; ECF No. 14–1 at
P000008; ECF No. 14–2 at P000003 ¶ 3. Plaintiff may not simply ignore her own factual
assertion, stated in both her text message and demand letter, to make the contradictory
factual assertion that if she was not terminated in mid-December then she was terminated
in late December in retaliation for asserting FLSA claims in her demand letter—the very
same letter that also asserted she was terminated in mid-December for contracting
COVID-19. ECF No. 1 ¶ 51; ECF No. 14–2 at P000003 ¶ 3; see, e.g., In re Livent Inc., 151 F.
Supp. 2d at 407 (“Rule 8(e)(2) could not coherently contemplate that plaintiffs pressing a
claim of fraud would be allowed to make a factual assertion in one paragraph of the
complaint declaring that they were not aware of some material information, and in
another part of the same claim concede that they relied detrimentally upon that same
factual representation as the basis for recovery.”). There simply cannot be an inference
of retaliation here because Plaintiff is locked into her own factual assertion that she was
terminated before Defendants ever received her demand letter alleging FLSA violations.




1
         See also, e.g., Pure Diets India Ltd. V. Genco, No. 18 CV 3086 (VEC), 2019 WL 428834, at *7 (S.D.N.Y.
Feb. 4, 2019) (dismissing quasi-contract claim “[n]otwithstanding the legal ability to plead [it] in the
alternative” where “Plaintiffs have pleaded themselves out of stating” it by alleging “the existence of an
‘agreement between Genco and WGS’ that governed” the contractual obligation at issue in the case); E.
Amherst Plumbing, Inc. v. Thompson, No. 12 CV 0195A, 2013 WL 5442263, at *10 (W.D.N.Y. Sept. 27, 2013)
(dismissing intentional interference with contract claim where plaintiff claimed defendant Thompson
interfered with its business relationship with Liberty Mutual, also a defendant in the case, even though
plaintiff also claimed both defendants defamed its services before plaintiff could have ever entered into a
contract with Liberty Mutual to provide those same services); Anderson v. Davis Polk & Wardwell LLP, 850
F. Supp. 2d 392 (S.D.N.Y. 2012) (dismissing claim for $5,000 characterized as a “bonus” in both plaintiff’s
complaint and EEOC papers incorporated by reference in the complaint and also characterized as
“expenditures” in plaintiffs’ moving papers); Ben-Zvi v. Bo Hi Pak, No. 10 CV 9588 (VB), 2011 WL 7095422,
at *3 (S.D.N.Y. 2011) (dismissing legal malpractice claim where “plaintiffs plead self-contradictory versions
of the facts,” claiming attorneys represented them but also admitting attorneys were adverse to them).
Hon. Paul G. Gardaphe
April 1, 2021
Page 3 of 3

      For all of the foregoing reasons, Defendants respectfully request a pre-motion
conference and permission to file a motion to dismiss the Complaint. Defendants further
request that mediation be postponed pending briefing and a ruling on their motion.

                                                     Respectfully submitted,


                                                     s/ Gianfranco J. Cuadra
                                                     Gianfranco J. Cuadra

cc: Counsel for Plaintiff (via ECF)
